DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments filed on 05/12/2022 have been fully accepted and entered. 
Response to Arguments
Regarding applicant’s argument stating that the flanges are “configured to rest on an outer ring of the powered roof vent” is determined to be intended use. Intended use limitations, unless the change the structure of the claimed invention, are taught by references that would be capable of performing the intended use. For the instant application, AFC clearly teaches that the flanges are meant to be positioned on the roof around the peripheral edges of the vent and not on the interior edge of the vent. AFC further modified to be a cylindrical shape to match the shape of the vent periphery would result in the newly added limitation above and would be obvious for the reasons stated in the previous office action. 
Applicant’s arguments, see page 1, filed 05/12/2022, with respect to the rejection(s) of claim(s) 1, 7 and 8 under 35 U.S.C. 103 stating that the said cylinder being sized such that said “cylinder is configured to be positioned within a housing of the powered roof vent covering said first screen and said second screen” have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the 103 rejection below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Attic Fan Cover hereinafter referred to as AFC (capture of website provided in file wrapper) in view of Rich (US 8209923 B1) 
Regarding claim 1, AFC teaches of a roof vent cage assembly for inhibiting animals from entering a powered roof vent on a building (see annotated figure of AFC cage below, product is under the category “exclusion products” meant for the exclusion of pests from vents), said assembly comprising:
a first screen (see annotated figure of AFC cage below) wherein said first screen is configured to surround a powered roof vent on a building (Attic Fan Cover), said first screen being comprised of a mesh material (under “Specs” tab, mesh size) wherein said first screen is configured to inhibit an animal to pass through said first screen (product under “Exclusion Products” category);
a second screen being coupled to said first screen (see annotated figure of AFC cage below) wherein said second screen is configured be positioned over the powered roof vent when said first screen is positioned around the powered roof vent, said second screen being comprised of a mesh material (entire cover is made of the same material shown under “Specs” tab) wherein said second screen is configured to inhibit an animal from passing through said second screen (product under “Exclusion Products” category); and
a plurality of flange screens (see annotated figure of AFC cage below), each of said flange screens being coupled to and extending outwardly from said first screen wherein each of said flange screens is configured to rest on an outer ring (flanges of AFC are clearly for resting on the outer periphery of the vent and not on the internal periphery of the vent) of the powered roof vent when said first screen is positioned around the powered roof vent (under “Details” tab, Tabs are located on opposing sides of the vent cover for attachment to the roof).
AFC fails to teach a first screen being formed into a cylinder, and 
Said cylinder being sized such that said cylinder is configured to be positioned within a housing of the powered roof vent covering said first screen and said second screen.
Rich teaches of a first screen being formed into a cylinder (Fig. 4, mesh screen 28 is shaped as a cylinder), and 
said cylinder being sized such that said cylinder is configured to be positioned within a housing of the powered roof vent covering said first screen and said second screen (Fig. 4, cover member 50 is positioned over mesh screen 28).
Specifically, the combination the examiner has in mind is to remove three of the edges of AFC to have one integral cylinder of wire mesh formed into a circle, connecting at the remaining edge. Also, to have the second screen of AFC match the cross-sectional shape of the newly modified cylindrical screen so it can remain fastened. Further, to add the cover member of Rich to the cage of the modified cylindrical cage of AFC so as to cover the wire mesh cage. 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Rich to modify AFC to change the shape of AFC into a cylinder to have the vent cover match the outlet shape of the vent, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is within the abilities of one having ordinary skill. See MPEP 2143(I)(E). The rationale to support a conclusion that the claim would have been obvious is that a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success i.e. matching the vent cross section with the cross section of the cage so as to prevent pests from entering the vent, it is likely that product is not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103 (KSR, 550 U.S. at 421, 82 USPQ2d at 1397).
Further, It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Rich to further modify AFC to position the cage of AFC to be under the cover member taught by Rich. Doing so would prevent rain from entering the vent (Col. 1, lines 22-23).
Regarding claim 2, AFC as modified teaches the assembly according to claim 1, wherein:
said first screen has a top edge, a bottom edge, a first lateral edge and a second lateral edge,
said first screen being bent into a circle having said first lateral edge abutting said second lateral edge
(see annotated figure of AFC cage below, AFC as modified above would be bent onto itself; and
said assembly comprises a plurality of first fasteners, each of said first fasteners being coupled
between said first lateral edge and said second lateral edge for retaining said first screen in said cylinder
(AFC taught the fasteners to retain the shape cube shape of the original cage, the fasteners would
function the same to hold the cage as modified to hold the shape of a cylinder), said first fasteners being
spaced apart from each other and being distributed between said top edge and said bottom edge (see
annotated figure of AFC cage below).
Regarding claim 3, AFC as modified teaches the assembly according to claim 2, and AFC as modified further teaches wherein:
said second screen has an outer edge, said outer edge being continuously arcuate about a
center point of said second screen such that said second screen has a disk shape, said second screen being positioned on said top edge of said first screen having said outer edge being aligned with and being coextensive with said top edge (see reasoning for shape in the rejection of claim 1 above; see
annotated figure of AFC cage below); and
wherein said assembly comprises a plurality of second fasteners, each of said second fasteners being coupled between said outer edge of said second screen and said top edge of said first screen for
retaining said second screen on said first screen, said second fasteners being spaced apart from each other and being distributed around a full circumference of said second screen. (see annotated figure of AFC cage below).
Regarding claim 4, AFC as modified teaches the assembly according to claim 2, and AFC as
modified further teaches wherein each of said flange screens has a first edge and a bottom side, said first edge of each of said flange screens being attached to said bottom edge of said first screen having
said bottom side of each of said flange screens lying on a plane being oriented perpendicular to a line
extending between said top edge and said bottom edge of said first screen, said flange screens being
spaced apart from each other and being distributed around a full circumference of said first screen (see annotated figure of AFC cage below).
Regarding claim 5, AFC as modified teaches the assembly according to claim 1, and AFC further
teaches further comprising a plurality of screws, each of said screws being extendable through a respective one of said flange screens and engaging the powered roof vent for attaching said flange screens to the powered roof vent (under “Details” tab, Use coated rust resistant deck screws with stainless steel washers to anchor the cover over a vent).
Regarding claim 6, AFC as modified teaches the assembly according to claim 5, and AFC further
teaches further comprising a plurality of washers, each of said washers having a respective one of said screws being extended therethrough, each of said washers being compressed between said respective screw and said respective flange through which said respective screw extends such that said washers inhibit said screws from passing through said respective flanges (under “Details” tab, Use coated rust resistant deck screws with stainless steel washers to anchor the cover over a vent).
Regarding claim 7, AFC as teaches of a roof vent cage assembly for inhibiting animals from entering a powered roof vent on a building (see annotated figure of AFC cage below, product is under the category “exclusion products” meant for the exclusion of pests from the vents), said assembly
comprising:
a first screen (see annotated figure of AFC cage below) wherein said first screen is configured to
surround a powered roof vent on a building (Attic Fan Cover), said first screen being comprised of a mesh material (under “Specs” tab, mesh size) wherein said first screen is configured to inhibit an animal to pass through said first screen (product under “Exclusion Products” category), said first screen having a top edge, a bottom edge, a first lateral edge and a second lateral edge, said first screen being bent into a
circle having said first lateral edge abutting said second lateral edge (see annotated figure of AFC cage
below);
a plurality of first fasteners, each of said first fasteners being coupled between said first lateral
edge and said second lateral edge, said first fasteners being spaced apart from each other and being
distributed between said top edge and said bottom edge (see annotated figure of AFC cage below);
a second screen being coupled to said first screen wherein said second screen is configured be
positioned over the powered roof vent when said first screen is positioned around the powered roof
vent (see annotated figure of AFC cage below), said second screen being comprised of a mesh material
(under “Specs” tab, mesh size) wherein said second screen is configured to inhibit an animal from
passing through said second screen (product under “Exclusion Products” category), said second screen
having an outer edge, said second screen being positioned on said top edge of said first screen having
said outer edge being aligned with and being coextensive with said top edge (see annotated figure of
AFC cage below);
a plurality of second fasteners (See annotated figure of AFC cage below), each of said second
fasteners being coupled between said outer edge of said second screen and said top edge of said first
screen for retaining said second screen on said first screen (see annotated figure of AFC cage below), said second fasteners being spaced apart from each other and being distributed around a full
circumference of said second screen (See annotated figure of AFC cage below);
	a plurality of flange screens (see annotated figure of AFC cage below), each of said flange screens being coupled to and extending outwardly from said first screen wherein each of said flange screens is configured to rest on an outer ring (flanges of AFC are clearly for resting on the outer periphery of the vent and not on the internal periphery of the vent) of the powered roof vent when said first screen is positioned around the powered roof vent, each of said flange screens having a first edge and a bottom side, said first edge of each of said flange screens being attached to said bottom edge of said first screen having said bottom side of each of said flange screens lying on a plane being oriented perpendicular to a line extending between said top edge and said bottom edge of said first screen, said flange screens being spaced apart from each other and being distributed around a full circumference of said first screen (see annotated
figure of AFC cage below);
a plurality of screws, each of said screws being extendable through a respective one of said
flange screens and engaging the powered roof vent for attaching said flange screens to the powered
roof vent (under “Details” tab, Use coated rust resistant deck screws with stainless steel washers to
anchor the cover over a vent); and
a plurality of washers, each of said washers having a respective one of said screws being
extended therethrough, each of said washers being compressed between said respective screw and said
respective flange through which said respective screw extends such that said washers inhibit said screws
from passing through said respective flanges (under “Details” tab, Use coated rust resistant deck screws
with stainless steel washers to anchor the cover over a vent).
	AFC fails to teach first screen being formed into a cylinder;
	said first screen being bent into a circle.
	a plurality of first fasteners, each of said first fasteners being coupled between said first lateral
edge and said second lateral edge for retaining said first screen in said cylinder,
said cylinder being sized such that said cylinder is configured to be positioned within a housing of the powered roof vent covering said first screen and said second screen,
said second screen having an outer edge, said outer edge being continuously arcuate about a
center point of said second screen such that said second screen has a disk shape.
	Rich teaches first screen being formed into a cylinder (Fig. 4, mesh screen 28 is shaped as a cylinder);
	said first screen being bent into a circle (cross section of mesh screen 28 would by a circle).
	a plurality of first fasteners, each of said first fasteners being coupled between said first lateral
edge and said second lateral edge for retaining said first screen in said cylinder (AFC taught the fasteners
to retain the shape cube shape of the original cage, the fasteners would function the same to hold the
cage as modified to hold the shape of a cylinder),
said cylinder being sized such that said cylinder is configured to be positioned within a housing of the powered roof vent covering said first screen and said second screen (Fig. 4, cover member 50 is positioned over mesh screen 28),
said second screen having an outer edge, said outer edge being continuously arcuate about a
center point of said second screen such that said second screen has a disk shape (Fig. 4, see top of mesh screen 28 being a flat disk shape to match the cylindrical edges to form a closed cylinder screen).
	Specifically, the combination the examiner has in mind is to remove three of the edges of AFC to have one integral cylinder of wire mesh formed into a circle, connecting at the remaining edge. Also, to have the second screen of AFC match the cross-sectional shape of the newly modified cylindrical screen so it can remain fastened. Further, to add the cover member of Rich to the cage of the modified cylindrical cage of AFC so as to cover the wire mesh cage.
	It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Rich to modify AFC to change the shape of AFC into a cylinder to have the vent cover match the outlet shape of the vent, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is within the abilities of one having ordinary skill. See MPEP 2143(I)(E). The rationale to support a conclusion that the claim would have been obvious is that a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success i.e. matching the vent cross section with the cross section of the cage so as to prevent pests from entering the vent, it is likely that product is not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103 (KSR, 550 U.S. at 421, 82 USPQ2d at 1397).
Further, It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Rich to further modify AFC to position the cage of AFC to be under the cover member taught by Rich. Doing so would prevent rain from entering the vent (Col. 1, lines 22-23).
Regarding claim 8, AFC teaches of a roof vent cage assembly for inhibiting animals from entering a powered roof vent on a building (see annotated figure of AFC cage below, product is under the category “exclusion products” meant for the exclusion of pests from the vents), said assembly comprising:
a first screen (see annotated figure of AFC cage below) wherein said first screen is configured to
surround a powered roof vent on a building (Attic Fan Cover), said first screen being comprised of a
mesh material (under “Specs” tab, mesh size) wherein said first screen is configured to inhibit an animal
to pass through said first screen (product under “Exclusion Products” category), said first screen having a
top edge, a bottom edge, a first lateral edge and a second lateral edge (see annotated figure of AFC cage below), said first screen having said first lateral edge abutting said second lateral edge (see annotated
figure of AFC cage below);
a plurality of first fasteners, each of said first fasteners being coupled between said first lateral
edge and said second lateral edge, said first fasteners being spaced apart from each other and being
distributed between said top edge and said bottom edge (see annotated figure of AFC cage below);
a second screen being coupled to said first screen wherein said second screen is configured be
positioned over the powered roof vent when said first screen is positioned around the powered roof
vent (see annotated figure of AFC cage below), said second screen being comprised of a mesh material
(under “Specs” tab, mesh size) wherein said second screen is configured to inhibit an animal from
passing through said second screen (product under “Exclusion Products” category), said second screen
having an outer edge, said second screen being positioned on said top edge of said first screen having
said outer edge being aligned with and being coextensive with said top edge (see annotated figure of
AFC cage below);
a plurality of second fasteners (See annotated figure of AFC cage below), each of said second
fasteners being coupled between said outer edge of said second screen and said top edge of said first
screen for retaining said second screen on said first screen, said second fasteners being spaced apart from each other and being distributed around a full circumference of said second screen (see annotated
figure of AFC cage below);
a plurality of screws, each of said screws being extendable through said first screen and
engaging the powered roof vent for attaching said first screen to the powered roof vent (under “Details”
tab, Use coated rust resistant deck screws with stainless steel washers to anchor the cover over a vent);
and
a plurality of washers, each of said washers having a respective one of said screws being
extended therethrough, each of said washers being compressed between said respective screw and said
first screen such that said washers inhibit said screws from passing through said first screen (under
“Details” tab, Use coated rust resistant deck screws with stainless steel washers to anchor the cover
over a vent).
	AFC fails to teach a first screen being formed into a cylinder (Fig. 4, mesh screen 28 is shaped as a cylinder);
	said cylinder being sized such that said cylinder is configured to be positioned within a housing of the powered roof vent covering said first screen (Fig. 4, cover member 50 is positioned over mesh screen 28),
	a plurality of first fasteners, each of said first fasteners being coupled between said first lateral
edge and said second lateral edge for retaining said first screen in said cylinder (AFC taught the fasteners
to retain the shape cube shape of the original cage, the fasteners would function the same to hold the
cage as modified to hold the shape of a cylinder),
said second screen having an outer edge, said outer edge being continuously arcuate about a
center point of said second screen such that said second screen has a disk shape (Fig. 4, see top of mesh screen 28 being a flat disk shape to match the cylindrical edges to form a closed cylinder screen).
	Specifically, the combination the examiner has in mind is to remove three of the edges of AFC to have one integral cylinder of wire mesh formed into a circle, connecting at the remaining edge. Also, to have the second screen of AFC match the cross-sectional shape of the newly modified cylindrical screen so it can remain fastened. Further, to add the cover member of Rich to the cage of the modified cylindrical cage of AFC so as to cover the wire mesh cage.
	It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Rich to modify AFC to change the shape of AFC into a cylinder to have the vent cover match the outlet shape of the vent, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is within the abilities of one having ordinary skill. See MPEP 2143(I)(E). The rationale to support a conclusion that the claim would have been obvious is that a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success i.e. matching the vent cross section with the cross section of the cage so as to prevent pests from entering the vent, it is likely that product is not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103 (KSR, 550 U.S. at 421, 82 USPQ2d at 1397).
Further, It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Rich to further modify AFC to position the cage of AFC to be under the cover member taught by Rich. Doing so would prevent rain from entering the vent (Col. 1, lines 22-23).

    PNG
    media_image1.png
    769
    1144
    media_image1.png
    Greyscale

Annotated Figure of AFC
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J GIORDANO whose telephone number is (571)272-8940. The examiner can normally be reached M-Fr 8 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL JAMES GIORDANO/
Examiner, Art Unit 3762                                                                                                                                                                                          
/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762